Case 19-19315         Doc 29  Filed 10/24/19 Entered 10/24/19 20:15:53            Desc Main
                                Document     Page 1 of 3
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


In re the matter of
                                                     NO. 19-19315
JOSE H. RODRIGUEZ,                                   CHAPTER 13

               Debtor.                               JUDGE A. BENJAMIN GOLDGAR


                               NOTICE OF MOTION
TO:
         Jose H. Rodriguez
         38010 N. Loyola Avenue
         Beach Park, IL 60087
         BY U.S. MAIL

         David M. Siegel, Attorney for Debtor       BY ELECTRONIC TRANSMISSION
         Glenn B. Stearns, Chapter 13 Trustee       BY ELECTRONIC TRANSMISSION

       PLEASE TAKE NOTICE that on November 15, 2019, at 9:30 a.m., or as soon
thereafter as Counsel may be heard, we shall appear before the Honorable A. BENJAMIN
GOLDGAR, Bankruptcy Judge, at the Park City Branch Court, 301 S. Greenleaf
Avenue, Courtroom B, Park City, Illinois 60085, and then and there present the attached
Motion to Modify the Automatic Stay, a copy of which is hereby served upon you.

                                   PROOF OF SERVICE

       I, the undersigned attorney, certify that I served a copy of this Notice with Motion to
Modify the Automatic Stay attached, upon the parties listed above, by the methods specified,
from 2056 Ridge Road, Homewood, Illinois 60430 before the hour of 5:00 P.M. on the 24 th
day of October, 2019.

                                                 BY: ________/s/ Terri M. Long________
                                                             TERRI M. LONG

LAW OFFICES OF TERRI M. LONG
2056 Ridge Road
Homewood, Illinois 60430
Phone: (708) 922-3301
Fax: : (708) 922-3302
Atty. for TOYOTA MOTOR CREDIT CORPORATION SERVICER FOR TOYOTA
LEASE TRUST, its Successors and/or Assigns
Case 19-19315         Doc 29  Filed 10/24/19 Entered 10/24/19 20:15:53               Desc Main
                                Document     Page 2 of 3
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


In re the matter of
                                                     NO. 19-19315
JOSE H. RODRIGUEZ,                                   CHAPTER 13

               Debtor.                              JUDGE A. BENJAMIN GOLDGAR


                        MOTION TO MODIFY AUTOMATIC STAY


        Now comes TOYOTA MOTOR CREDIT CORPORATION SERVICER FOR
TOYOTA LEASE TRUST, its successors and/or assigns (hereinafter referred to as
“Movant”), a creditor herein, by TERRI M. LONG, its attorney, and moves this Honorable
Court for entry of an Order modifying the restraining provisions of §362 of the Bankruptcy
Code, and in support thereof respectfully represents as follows:


        1. On July 10, 2019, the Debtor herein filed a petition for relief under Chapter 13of
the Bankruptcy Code.


        2. Movant is a creditor of the Debtor with respect to a certain unexpired Lease
Agreement dated April 16, 2016, providing for the lease by the Debtor from Movant of a
certain 2016 Lexus ES350 motor vehicle.


        3. The Debtor has not offered, and Movant is not receiving, adequate protection for
its ownership interest or depreciating value.


        4. The plan at Part 6: Executory Contracts and Unexpired Leases, Section 6.1 rejects
the lease.


        5. Movant is in possession of this vehicle and is in need of an Order from this
Honorable Court to allow it to sell this vehicle and mitigate its damages thereby.


        6. Movant requests that Bankruptcy Rule 4001(a)(3) not apply to any Order granting
this motion.
Case 19-19315    Doc 29    Filed 10/24/19 Entered 10/24/19 20:15:53        Desc Main
                             Document     Page 3 of 3



       WHEREFORE, TOYOTA MOTOR CREDIT CORPORATION SERVICER FOR
TOYOTA LEASE TRUST, its successors and/or assigns, prays that this Honorable Court
enter an Order modifying the restraining provisions of §362 of the Bankruptcy Code to
permit the said TOYOTA MOTOR CREDIT CORPORATION SERVICER FOR TOYOTA
LEASE TRUST, its successors and/or assigns, to sell a certain 2016 Lexus ES350 motor
vehicle, V.I.N. 58ABK1GGXGU014927, and for such other and further relief as this Court
may deem just.
                                         TOYOTA         MOTOR      CREDIT
                                         CORPORATION      SERVICER    FOR
                                         TOYOTA LEASE TRUST, its Successors
                                         and/or Assigns

                                         BY: ________/s/ Terri M. Long________
                                                      TERRI M. LONG

LAW OFFICES OF TERRI M. LONG
2056 Ridge Road
Homewood, Illinois 60430
Phone: (708) 922-3301
Fax : (708) 922-3302
Atty. for TOYOTA MOTOR CREDIT CORPORATION SERVICER FOR TOYOTA
LEASE TRUST, its Successors and/or Assigns
